Citation Nr: 1630911	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-31 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability, including degenerative disc disease (DDD) of the thoracic spine.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability, including DDD of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

4.  Entitlement to an increased rating for tension headaches prior to December 18, 2014.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Although the RO reopened the previously denied the claims of entitlement to service connection for back and neck disabilities, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for back and neck disabilities, before reaching any merits determination.  

A July 2015 rating action awarded a 50 percent rating for tension headaches in July 2015, which was effective December 18, 2014.  This is the maximum schedular evaluation for headaches and a substantial grant of the benefit sought regarding that issue.  However, as the rating was not made effective for the entire appeal period, a higher rating for the period prior to December 18, 2014 remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In November 2013, the Board remanded the Veteran's claims for further evidentiary development.  

The issues of entitlement to service connection for a back disability, including DDD of the thoracic spine; entitlement to service connection for a neck disability, including DDD of the cervical spine; entitlement to an initial rating in excess of 10 percent for residuals of a TBI; entitlement to a compensable disability rating for tension headaches prior to July 12, 2012, and in excess of 30 percent thereafter; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1975 and February 2003 rating decisions, the RO denied the Veteran's claims of entitlement to service connection for a back disability.  The Veteran did not appeal those decisions, and new and material evidence was not received within one year after they were issued.

2.  Evidence received more than one year since the February 2003 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  In a February 2003 rating decision, the RO denied entitlement to service connection for a neck disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

4.  Evidence received more than one year since the February 2003 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disability.

CONCLUSIONS OF LAW

1.  The June 1975 and February 2003 rating decisions that denied entitlement to service connection for a back disability are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 2003 rating decision that denied entitlement to service connection for a neck disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable actions taken herein as to the claims of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for back and neck disabilities, no discussion of the VCAA requirements are required.  


I.  New and Material Evidence 

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

A.  Back Disability

The Veteran's original claim of service connection for a back disability was denied in a June 1975 rating decision, for lack of a current diagnosed back disability that was caused or aggravated by his military service.  

In July 2002, the Veteran's claim of service connection for a back disability was denied in a February 2003 rating decision, for lack of a current diagnosis.  

The Veteran did not appeal June 1975 or February 2003 decisions, nor was new and material evidence associated with the record within one year of their issuance.  

Accordingly, the June 1975 and February 2003 rating decisions are final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the February 2003 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment reports, a May 1975 VA examination report, and the Veteran's statements.  Specifically, STRs reveal that the Veteran fell from a ladder and landed on his back and experienced continued back pain from September 1975 and December 1975.  See, e.g., STRs dated in September 1975 and December 1975.  Moreover, STRs show that examining physician assessed back strain; however, x-ray reports document no abnormalities of the thoracic spine, except scoliosis, which was noted to have existed prior to his military service.  The May 1975 VA examination report reveals that upon physical examination, the VA physician assessed scoliosis; an x-ray report shows no abnormalities of the thoracic spine.  

Relevant evidence received since the February 2003 denial includes the Veteran's December 2009 claim, VA treatment records, a July 2012 VA examination report, and statements from the Veteran.  Specifically, the July 2012 VA examination report documents a back disability, namely DDD of the thoracic spine, and addresses the etiology of the Veteran's current back disability and whether it is related to his military service, to include as due to his in-service fall from a ladder. 

Critically, the newly added evidence described above is suggestive of current diagnoses and addresses the etiology of the Veteran's back disability.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts concerning a current diagnosis and a medical nexus.

B.  Neck Disability

The Veteran's original claim of service connection for a neck disability was denied in a February 2003 rating decision, for lack of a current diagnosis.  The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the February 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the February 2003 rating decision consisted of STRs, a May 1975 VA examination report, VA treatment records, and the Veteran's statements.  Specifically, STRs shows that the Veteran fell from a ladder and experienced neck pain from September 1975 and December 1975.  See, e.g., STRs dated in September 1975 and December 1975.  Moreover, STRs reveal that the examining physician assessed a cervical strain; however, x-ray reports show no abnormalities of the cervical spine.  The May 1975 VA examination report reveals no abnormalities of the cervical spine and noted that it was nonsymptomatic.  

Relevant evidence received since the February 2003 denial includes the Veteran's December 2009 claim, VA treatment records, a July 2012 VA examination report, and statements from the Veteran.  Specifically, the July 2012 VA examination report documents a neck disability, namely DDD of the cervical spine, and addresses the etiology of the Veteran's current neck disability and whether it is related to his military service, to include as due to his in-service fall from a ladder.

Critically, the newly added evidence described above is suggestive of a current diagnosis and addresses the etiology of the Veteran's neck disability.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts concerning a diagnosis and a medical nexus.


ORDER


New and material evidence is sufficient to reopen a claim of service connection for a back disability, including DDD of the thoracic spine, has been received; to this limited extent, the appeal is granted.

New and material evidence is sufficient to reopen a claim of service connection for a neck disability, including DDD of the cervical spine, has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran claims that his neck and back disabilities are due to an in-service fall from a ladder.  See, e.g., Veteran's statement dated July 2002 and Veteran's claim dated December 2009.

His March 1974 enlistment examination report is absent any notation of neck or back disabilities.  STRs reveal that the Veteran reported neck and back pain after falling off a ladder and landed on his back; examining physicians assessed cervical and thoracic spine strains.  X-rays report revealed no abnormalities of the cervical and thoracic spine other than scoliosis.  See STRs dated September 1975.  Notably STRs indicate that the Veteran's back and neck pain was unresponsive to treatment.  In the January 1975 medical board report, the Veteran was noted to have scoliosis that existed prior to his military service despite no notation on his March 1974 enlistment examination.

The Veteran was afforded a VA examination in July 2012.  The VA examiner diagnosed DDD of the thoracic spine; idiopathic scoliosis; and DDD of the cervical spine.  The VA examiner, a nurse practitioner, provided a negative nexus between the Veteran's back and neck disabilities and his military service, to include as due to the in-service fall from a ladder.  However, the VA examiner noted that the cause of scoliosis was unknown (idiopathic), without addressing evidence that it existed prior to service.

In a February 2015 VA mental health report, the examiner suggested a referral for an examination of the Veteran's neck and back disabilities, in light of his reported pain since service.  

As the etiology of the Veteran's neck and back disabilities remains unclear, the Board finds that a remand is necessary to obtain a VA opinion, by an appropriate medical professional.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the Veteran's claims for increased ratings for residuals TBI and tension headaches, he contends that the disabilities are more disabling than reflected by the current 30 and 10 percent evaluations.  See, e.g., Veteran's substantive appeal dated August 2013.  He also asserts that his service-connected disabilities interfere with his employment.  

A March 2016 Social Security Administration (SSA) letter reveals that the Veteran is in receipt of disability benefits from the SSA.

In a March 2016 statement, the Veteran's representative indicated that the Veteran was awarded SSA benefits, in part, due to his service-connected disabilities.  

Crucially, SSA records have not been associated with the claims file.  As these records are potentially pertinent to his pending claims, the Board finds that a remand is necessary to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since July 2012.  All such available documents should be associated with the claims file.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented.

3.  Then, refer the claims file to a physician, preferably an orthopedic spine surgeon, to determine the nature and etiology of the Veteran's back and neck disabilities.  The VA physician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA physician.

The VA physician should indicate:

(a.)  Whether the Veteran's diagnosed scoliosis is developmental, and if so, whether it is a defect or disease.  See, e.g., STR, medical board report, dated January 1975 and VA examination report dated July 2012.

If scoliosis is a disease and it pre-existed service, did it clearly and unmistakably pre-exist active service and was it clearly and unmistakably not permanently aggravated beyond its natural progress during service, to include as due to the in-service fall from a ladder?

If scoliosis is not considered congenital or developmental, is it as likely as not (50 percent probability or greater) that it had its clinical onset in service, is related to the in-service fall from a ladder, or is otherwise related to active duty?  

 (b.)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability, including DDD of the thoracic spine, had its clinical onset during military service or is otherwise related to service, to include the in-service fall from a ladder.  

(c.)  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neck disability, including DDD of the cervical spine, had its clinical onset during military service or is otherwise related to service, to include the conceded in-service fall from a ladder.  

In rendering the above opinion, the examiner must comment on medical board report, dated January 1975.  


The VA physician should also address the Veteran's lay testimony regarding his symptomatology of back and neck pain since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The VA physician must provide a rationale for the opinion given.  The VA physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


